UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 27, 2013 ARMCO METALS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 001-34631 26-0491904 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Waters Park Drive, Suite 98, San Mateo, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (650) 212-7620 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐
